December 7, 2009 Epiphany Funds 306 W. 7th Street Suite 616 Fort Worth, Texas 76102 Re:Epiphany Funds File Nos. 333-21962 and 811-138045 Gentlemen: A legal opinion (the “Legal Opinion”) that we prepared was filed with Pre-Effective Amendment No. 1 to the Epiphany Funds Registration Statement.We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No. 5 under the Securities Act of 1933, Amendment No. 6 under the Investment Company Act of 1940 (the “Amendment”) and consent to all references to us in the Amendment. Very truly yours, /s/ Thompson Hine LLP THOMPSON HINE LLP JMS
